0$-<f<t- (70S- Q^
EX PARTE MARLON DION LOTT                                         Habeas Corpus Application

NO. ?3>154                                                        from COLLIN Cppg^i^Q
                                                                             COURT OF APPEALS
                                       OPINION
                                                                              SEP 2 1 1998
      This isa post-conviction application for writ ofhabeas corpus forwarded toLISft^OMBOK
                                                                            CLERK, 5th DISTRICT
pursuant to Article 11.07, V.A.C.C.P. Applicant was convicted of aggravated robbery and

sentenced to 65 years in prison. This conviction was affirmed. Lott v. State, No.05-94-

01705-CR (Tex.App. - Dallas, delivered April 30, 1996, no pet.).

      Applicantcontendsthat he was denied his right to petition this Court for discretionary

review of the Court of Appeals' opinion because he was not timely informed that the

conviction had been affirmed. The record indicates that Applicant never received a copy of

the appellate opinion which counsel sent to him. Applicant is entitled to relief.

      Accordingly, Applicant is granted leave to file an out-of-time petition for discretionary

review from the Court of Appeals' judgment in cause number No.05-94-01705-CR,

affirming the conviction in cause number 366-80390-94 in the 366th Judicial District Court

of Collin County, Texas. The proper remedy in a case such as this is to allow Applicant to

file his petition with the Court of Appeals within thirty days of the issuance of this Court's

mandate.



                                                           PER CURIAM


DELIVERED:        September 16, 1998
DO NOT PUBLISH
                                                                               ~,-i c» ~f, -*b._«P S*~ ZT^^ss.   —-'.->
                                                                           i
                                                                                SEP i7"38
Court of Criminal gppeate                                         nr.cc.
       pox 12308                                                                                  ?aL_            _-JS
     Capitol Station                      LISA ROMBOK
   gustm^exa* 78711
                                         dS?7526002° C0^RCE 2ND FLOOR
                                         73,154
                            '2>4#l&234            ""•'♦'•'"'IiIIIimiiI,!,!,,!!      i/i „„| i i j |j i{ ,, „ si ij }
                                                                                   '"ii>nitll»l!lf|{|HiiiltfHiJill{/ii!lH!!li